H1H-IS
                               ELECTRONIC RECORD




COA #     01-14-00173-CR                         OFFENSE:        29.03 (Aggravated Robbery)

          Oliver Hughes v. The State of
STYLE:    Texas                                  COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    339th District Court


DATE: 03/26/2015                  Publish: NO    TC CASE #:      1348998




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Oliver Hughes v. The State of Texas          CCA#:           »i*-/r
         P^O SB                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: Of/zibets'                                      SIGNED:                           PC:_

JUDGE: fU.Lb^UjaZ—                                    PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD